


SEPARATION AND CONSULTING AGREEMENT AND GENERAL RELEASE




This SEPARATION AND CONSULTING AGREEMENT AND GENERAL RELEASE (this “Agreement”)
is entered into by and between Carriage Services, Inc. (the “Company”), and
George J. Klug (“Klug”). The Company and Klug are each referred to herein
individually as a “Party” and collectively as the “Parties”.
WHEREAS, Klug and the Company are parties to that certain Second Amended and
Restated Employment Agreement effective as of March 14, 2012 (the “Employment
Agreement”);
WHEREAS, Klug wishes to resign from his employment with the Company, effective
as of the Separation Date (as defined below);
WHEREAS, the Parties wish for Klug to receive certain separation benefits from
the Company, which such benefits are conditioned upon Klug's entry into (and
non-revocation of) this Agreement; and
WHEREAS, the Company and Klug wish for Klug to provide certain consulting
services to the Company after the Separation Date, and Klug wishes to provide,
and be available to provide, services as a consultant to the Company after the
Separation Date.
NOW, THEREFORE, in consideration of the promises and benefits set forth herein,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged by the Parties, the Parties agree as follows:
1.    Separation from Employment. The Parties acknowledge and agree that the
last day of Klug's employment with the Company will be August 9, 2013 (the
“Separation Date”) and that Klug's employment will end on the Separation Date
due to his voluntary resignation from the Company and not during a Corporate
Change Period (as defined in the Employment Agreement). Until the Separation
Date, Klug shall:


(a)    continue to be paid his annualized base salary of $240,000 (less
applicable taxes and other withholdings) which shall be paid in biweekly
installments in accordance with the Company's regular payroll practices; and


(b)    continue to provide services to the Company on a full-time basis and
shall assist with the selection and recruitment of a new IT senior leader and
the transition of Klug's role and responsibilities to his replacement.


2.    Separation Benefits. If Klug returns a copy of this Agreement that has
been executed by him to the Company at any time before 12:00 p.m. Houston, Texas
time on August 30, 2013, then, provided that Klug satisfies the other terms and
conditions set forth in this Agreement, the Company will:


(a)    On the 20th day following Klug's return of this Agreement, provided that
Klug has not revoked his delivery of this Agreement in accordance with Section
17, cause all outstanding unvested stock options and restricted stock awards
granted to Klug under the




--------------------------------------------------------------------------------




Carriage Services, Inc. Second Amended and Restated 2006 Long-Term Incentive
Plan (the “LTIP”) pursuant to the award agreements that are identified on
Exhibit B attached hereto (collectively, the “Specified Award Agreements”) to
become fully vested and such stock options to remain exercisable for the
remainder of their full term; and


(b)    Reimburse Klug for up to 18 months following the Separation Date an
amount equal to the difference between the monthly premium amounts that Klug is
required to pay in order to obtain group health plan continuation coverage
provisions of Section 4980 of the Internal Revenue Code of 1986, as amended (and
the regulations promulgated thereunder), or Part 6 of Subtitle B of Title I of
the Employee Retirement Income Security Act of 1974, as amended (“COBRA”), for
himself and his spouse and eligible dependents, if any, and the monthly amount
Klug pays for such coverage as of the Separation Date (the “Monthly COBRA
Premium Subsidy”), provided: (i) Klug makes the appropriate timely written
election, pursuant to COBRA, to effect and continue such coverage under the
Company's group health plans; (ii) Klug is otherwise qualified to elect and
receive continuation coverage under the terms of said group health plans; and
(iii) said group health plans continue in effect. The Company's obligations
under this Section 2(b) will cease if and when Klug accepts full-time employment
with another employer and becomes eligible for reasonably similar group health
coverage from such employer. Klug agrees and understands that the payment of any
premiums due with respect to such continuation coverage will remain Klug's sole
responsibility, and the Company will assume no obligation for payment of any
such premium relating to continuation coverage under said group health plan; and


(c)    Pay to Klug an amount equal to six months' worth of the Monthly COBRA
Premium Subsidy (less applicable taxes and other withholdings), which amount
shall be paid to Klug in a lump sum cash payment on January 15, 2014.


3.    Satisfaction of All Leaves and Payment Amounts; Prior Rights and
Obligations. In entering into this Agreement, Klug expressly acknowledges and
agrees that Klug has received all leaves (paid and unpaid) to which Klug has
been entitled during Klug's employment and, as of the date that Klug executes
this Agreement, Klug has received all wages and been paid all sums that Klug is
owed by the Company and its affiliates (which does not include any future sums
that may be owed pursuant to Sections 1 or 2 above). Klug further acknowledges
and agrees that, with the exception of any amounts owed to him pursuant to this
Agreement, he has no entitlement to any further sums from the Company or its
affiliates, including, but not limited to, any bonuses or other payments. This
Agreement extinguishes all rights, if any, that Klug may have, contractual or
otherwise, relating to or arising out of the Employment Agreement, as Klug
acknowledges that, in entering this Agreement, all of the Company's obligations
thereunder are deemed satisfied in full. In entering into this Agreement, Klug
expressly acknowledges, agrees and represents that the awards granted to Klug
pursuant to the Specified Award Agreements represent the entirety of the
outstanding equity awards that Klug holds pursuant to the LTIP or any
predecessor equity compensation plan of the Company.








--------------------------------------------------------------------------------




4.    Release of Liability for Claims.


(a)    For good and valuable consideration, including the Company's agreement to
provide the consideration set forth in Section 2 of this Agreement, Klug hereby
releases, discharges and forever acquits the Company, its affiliates and their
respective past, present and future subsidiaries, affiliates, stockholders,
members, partners, directors, officers, managers, employees, agents, attorneys,
heirs, successors and representatives, in their personal and representative
capacities as well as all employee benefit plans maintained by the Company or
any of its affiliates or subsidiaries and all fiduciaries and administrators of
any such plans, in their personal and representative capacities (collectively,
the “Company Parties”), from liability for, and hereby waives, any and all
claims, damages, or causes of action of any kind that Klug has, or could have,
whether known or unknown, related to Klug's employment with any Company Party,
the termination of such employment, and any other acts or omissions related to
any matter on or prior to the date that Klug executes this Agreement, including,
without limitation, any alleged violation through such date of: (i) the Age
Discrimination in Employment Act of 1967, as amended (including as amended by
the Older Workers Benefit Protection Act); (ii) Title VII of the Civil Rights
Act of 1964, as amended; (iii) the Civil Rights Act of 1991; (iv) Sections 1981
through 1988 of Title 42 of the United States Code, as amended; (v) the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”); (vi) the
Immigration Reform Control Act, as amended; (vii) the Americans with
Disabilities Act of 1990, as amended; (viii) the National Labor Relations Act,
as amended; (ix) the Occupational Safety and Health Act, as amended; (x) the
Family and Medical Leave Act of 1993; (xii) any federal, state or local
anti-discrimination or anti-retaliation law; (xiii) any federal, state or local
wage and hour law; (xiv) any other local, state or federal law, regulation or
ordinance; (xv) any public policy, contract, tort, or common law claim;
(xvi) any allegation for costs, fees, or other expenses including attorneys'
fees incurred in or with respect to a Released Claim (as defined below);
(xvii) any and all rights, benefits or claims Klug may have under any employment
contract (including, without limitation, the Employment Agreement), incentive
compensation plan or equity-based plan with any Company Party or to any
ownership interest in any Company Party except as expressly provided in this
Agreement or the Specified Award Agreements; and (xviii) any claim for
compensation or benefits of any kind not expressly set forth in this Agreement
(collectively, the “Released Claims”).


(b)    In no event shall the Released Claims include any claim which arises
after the date that Klug signs this Agreement or any claim to vested benefits
under an employee benefit plan of the Company that is subject to ERISA. Further
notwithstanding this release of liability, nothing in this Agreement prevents
Klug from filing any non-legally waivable claim (including a challenge to the
validity of this Agreement) with the Equal Employment Opportunity Commission
(“EEOC”) or comparable state or local agency or participating in any
investigation or proceeding conducted by the EEOC or comparable state or local
agency; however, Klug understands and agrees that Klug is waiving any and all
rights to recover any monetary or personal relief or recover as a result of such
EEOC or comparable state or local agency or proceeding or subsequent legal
actions. THIS RELEASE INCLUDES MATTERS ATTRIBUTABLE TO THE SOLE OR PARTIAL
NEGLIGENCE (WHETHER GROSS OR SIMPLE) OR OTHER FAULT, INCLUDING STRICT LIABILITY,
OF ANY OF THE COMPANY PARTIES.


5.    Representation About Claims. Klug represents and warrants that as of the
date on which Klug signed this Agreement, he has not filed any claims,
complaints, charges, or lawsuits




--------------------------------------------------------------------------------




against any of the Company Parties with any governmental agency or with any
state or federal court or arbitrator for or with respect to a matter, claim, or
incident that occurred or arose out of one or more occurrences that took place
on or prior to the date on which Klug signed this Agreement. Klug further
represents and warrants that he has made no assignment, sale, delivery, transfer
or conveyance of any rights Klug has asserted or may have against any of the
Company Parties with respect to any Released Claim.


6.    Provision of Consulting Services to the Company.


(a)    During the Consulting Period (as defined below), Klug agrees to provide,
when reasonably requested by the Company, services in the capacity of an
independent contractor and, in such capacity (and when requested by the
Company), provide consultation to the Company with regard to the Company's
information systems and related technology (the “Services”). In providing the
Services, Klug shall provide the Company with such of his assessments and
evaluations as the Company may deem necessary from time to time. Klug agrees to
attend such meetings as the Company may reasonably require for proper
communication of his advice and consultation. Klug shall coordinate the
furnishing of the Services with representatives of the Company in order that
such services can be provided in such a way as to generally conform to the
business schedules of the Company, but the method of performance, time of
performance, place of performance, hours utilized in such performance, and other
details of the manner of performance of Klug's provision of the Services shall
be within the sole control of Klug. Subject to Section 8, during the Consulting
Period, (i) Klug shall have the right to devote his business time and working
efforts to other business and professional opportunities as do not interfere
with his rendering of the Services to the Company and (ii) Klug shall not be
deemed to be an agent of the Company or have any power to bind or commit the
Company or otherwise act on its behalf.


(b)    As of the Separation Date, Klug shall no longer be an employee of the
Company or any of its affiliates, and nothing in this Agreement or elsewhere
shall change that status. During the Consulting Period, Klug shall be an
independent contractor and shall not participate in any pension or welfare
benefit plans, programs or arrangements of the Company or any of its affiliates
unless such benefits are made available to Klug by operation of law and due to
Klug's former employment status with the Company. As an independent contractor,
Klug shall be solely responsible for all taxes on the sums received by him
pursuant to this Section 6 and Klug expressly agrees to pay and be responsible
for making all applicable tax filings and remittances with respect to amounts
paid to Klug pursuant to this Section 6 and to hold harmless the Company Parties
for all claims, damages, costs and liabilities arising from Klug's failure to do
so.


(c)    In exchange for providing the Services set forth in Section 6(a), and for
making himself available to do so, the Company shall pay Klug a consulting fee
at the rate of $10,000 per complete calendar month during the Consulting Period
such that if the Consulting Period lasts for the period between the August 10,
2013 and August 9, 2015, the Company shall pay Klug an aggregate amount equal to
$240,000 for his services under this Section 6. Such payments shall be made in
arrears on the 15th day (or the next following business day, if the 15th is not
a business day) of the calendar month that follows the applicable calendar month
and shall be pro-rated (based on the number of days Klug provides or is
available to provide the Services in the applicable month) for any partial
calendar month during the Consulting Period.




--------------------------------------------------------------------------------




The Company shall have the right to deduct from any payment of compensation
hereunder (i) any federal, state or local taxes required by law to be withheld
and (ii) any other amounts specifically authorized to be withheld or deducted by
Consultant. All installments of compensation shall be paid in lawful money of
the United States of America payable at ACH or other electronic means to
Consultant's account as follows:


Consultant's Bank Name:     ______________________
Consultant's Bank City/State: _____________________
Consultant's Bank ABA: ________________________
Consultant's Bank Account: ______________________
Consultant's Tax ID#: ___________________________


(d)    Unless earlier terminated as provided hereunder, the “Consulting Period”
shall be that period commencing on August 10, 2013 and ending on August 9, 2015.
Notwithstanding the foregoing, the Consulting Period, and Klug's and the
Company's respective obligations under this Section 6, shall be terminated prior
to August 9, 2015 upon any of the following: (i) the death or disability of
Klug; (ii) the termination of the Consulting Period by the Company for Cause (as
defined below); or (iii) the termination of the Consulting Period by mutual
agreement of the Parties, as evidenced by a writing signed by Klug and the
Company.
(e)    “Cause” shall mean (i) a material breach by Klug of his obligations under
this Agreement, including, without limitation, any material failure or inability
to provide the Services as requested by the Company, (ii) commission by Klug of
an act of fraud, embezzlement, misappropriation, misconduct or any other conduct
that is materially harmful or potentially materially harmful to the Company's
best interests, (iii) a breach by Klug of any of his continuing obligations set
forth in Sections 7 or 8 of this Agreement, (iv) Klug's conviction, plea of no
contest or nolo contendere, deferred adjudication or unadjudicated probation for
any felony or any crime involving moral turpitude, or (v) Klug's failure to
execute the Confirming Release in accordance with Section 9 of this Agreement or
Klug's revocation of the Confirming Release in the time provided to do so.
7.    Confidential Information.
 
(a)    Klug acknowledges that Klug has obtained and, in the future will obtain,
additional Confidential Information. As used in this Agreement, “Confidential
Information” means confidential information of the Company or its affiliates,
which such information includes (regardless of whether or not marked
“confidential,” and whether or not patented), without limitation: unique
concepts, practices, sales presentations, marketing programs, marketing
strategies, business practices, methods of operations, pricing information,
computer software programs, tapes and discs concerning operations systems,
customer lists, customer leads, documents identifying past, present and future
customers, customer profiles and preference data, hiring and training methods,
investment policies, strategic information, financial and other confidential,
proprietary and/or trade secret information concerning operations, business and
expansion plans. Confidential Information includes without limitation any
non-public information relating to the Company's or its affiliates' businesses,
including without limitation information and technical data contained in the
Company's manuals, booklets, publications




--------------------------------------------------------------------------------




and materials and equipment of every kind and character, as well as documents,
prototypes, samples, prospects, inventions, product ideas, technical
information, know how, processes, plans (including without limitation, marketing
plans and strategies), specifications, designs, techniques, technology,
formulas, software, improvements, forecasts and research. Confidential
Information does not include any information which (i) was publicly known and
made generally available in the public domain prior to the time of its
disclosure to Klug; (ii) becomes publicly known and made generally available
after disclosure to Klug other than through an action or inaction of Klug; or
(iii) is required by law to be disclosed by Klug; provided, however, that Klug
shall give the Company prompt written notice of such requirement prior to
disclosure and Klug shall provide the Company with assistance in obtaining an
order protecting or limiting the disclosure of such information.


(b)    At all times Klug will keep in confidence and trust all Confidential
Information, and will not use or disclose any such Confidential Information
without the written consent of the Company, except as may be necessary in the
ordinary course of performing Klug's duties to the Company or any of its
affiliates. All documents, records, data, apparatus, equipment and other
physical property, whether or not pertaining to Confidential Information, which
are furnished to Klug by the Company or any of its affiliates or are produced by
Klug in connection with his providing Services to the Company or any of its
affiliates will be and remain the sole property of the Company or its applicable
affiliate. Klug will return to the Company or its applicable affiliate all such
materials and property as and when requested by the Company. In any event, Klug
will return all such materials and property immediately upon termination of the
Consulting Period. Klug will not retain any such material or property or any
copies thereof after such termination.


8.    Non-Competition; Non-Solicitation.


(a)    In order to protect the Confidential Information and the significant
goodwill of the Company and its affiliates with which Klug is, and will continue
to be, associated, Klug expressly agrees and promises that during the period
beginning on the Separation Date and ending on the second anniversary of the
termination of the Consulting Period (the “Prohibited Period”), Klug will not,
directly or indirectly, for himself or in conjunction with any other person or
entity of whatever nature:


(i)    Other than on behalf of the Company or any of its affiliates, Klug shall
not own, manage, advise, encourage, support, finance, operate, join, control or
participate in the ownership, management, operation or control of, or be
connected in any manner with any business which is in the Death Care Business
(whether as a principal, funeral director, managing partner, agent, trustee,
employee, consultant or otherwise) (i) as part of any of the companies or
entities listed on Exhibit C hereto; or (ii) anywhere within a 25-mile radius of
any business owned or operated by the Company or its affiliates (the
“Territory”);


(ii)    Appropriate any Business Opportunity of, or relating to, the Company or
its affiliates in the Territory;






--------------------------------------------------------------------------------




(iii)    Solicit, canvass, approach, entice or induce any customer or supplier
of the Company or any of its affiliates to cease or lessen such customer's or
supplier's business with the Company or any of its affiliates; or


(iv)    Solicit, canvass, approach, entice or induce any employee of, or
consultant to, the Company or any of its affiliates to terminate or lessen his,
her or its relationship with the Company or any of its affiliates.


(b)    Notwithstanding the foregoing provisions of this Section 8, Klug may own
or hold any passive, beneficial interest in up to one percent (1%) of the voting
securities in any corporation, partnership or other business entity that engages
in the Death Care Business, in whole or in part, within the Territory, so long
as Klug does not have the power (directly or indirectly) to control or direct
such entity.


(c)    As used herein, the following terms shall have the following meanings:


(i)    “Death Care Business” shall mean the funeral, mortuary, crematory,
monument, pre-need insurance, burial insurance, cemetery, death care or any
related line of business.


(ii)    “Business Opportunity” shall mean any commercial, investment or other
business opportunity relating to the Death Care Business.


(d)    Because of the difficulty of measuring economic losses to the Company as
a result of a breach of the foregoing covenants within this Section 8 and within
Section 7 above, and because of the immediate and irreparable damage that would
be caused to the Company for which it would have no other adequate remedy, Klug
agrees that the Company and each of its affiliates shall be entitled to enforce
the foregoing covenants of this Section 8 and the covenants of Section 7 above
in the event of a breach or threatened breach, by judicial injunctions and
temporary restraining orders and that such enforcement shall not be the
Company's or its affiliates' exclusive remedies for a breach or threatened but
instead shall be in addition to all other rights and remedies available to the
Company and its affiliates at law and equity. In the event of a breach by Klug
of any covenant set forth in this Section 8, the term of such covenant will be
extended by the period of such breach.


(e)    Klug agrees and acknowledges that he has occupied and will occupy a
position of trust and confidence with respect to the Company and its affiliates
and: (i) the business of the Company and its affiliates is conducted throughout
the Territory; (ii) the limitations as to time, geographical area and scope of
activity to be restrained as set forth in this Section 8 are reasonable in all
respects, will not cause him undue hardship, and do not impose any greater
restraint than is necessary to protect the legitimate business interests of the
Company and its affiliates, including the protection of Confidential Information
and the preservation of the significant amount of goodwill with which Klug is
and will be materially affiliated; and (iii) the limitations of this Section 8
are intended to comply with the provisions of all applicable laws. Klug
understands that the foregoing restrictions limit his ability to engage in the
Death Care Business in the Territory during the Prohibited Period, but
acknowledges that he has received and/or will receive sufficient consideration
to justify such restrictions.






--------------------------------------------------------------------------------




(f)    The covenants in this Section 8 are severable and separate, and the
unenforceability of any specific covenant shall not affect the provisions of any
other covenant. Moreover, in the event any arbitrator or court of competent
jurisdiction shall determine that the scope, time or territorial restrictions
set forth are unreasonable, then it is the intention of the Parties that such
restrictions be enforced to the fullest extent which the arbitrator or court
deems reasonable, and this Agreement shall thereby be reformed and, as so
modified, shall be fully enforced. By agreeing to this contractual modification
prospectively at this time, the Parties intend to make this Section 8
enforceable under all applicable laws so that this section as prospectively
modified shall remain in full force and effect and shall not be rendered void or
illegal.


9.    Reaffirmation of Release. On the Separation Date or within twenty-one (21)
days thereafter, Klug shall execute the Release Agreement that is attached as
Exhibit A (the “Confirming Release”). Provided that Klug executes this
Confirming Release in a timely fashion and does not revoke his acceptance of the
Confirming Release in the time provided to do so, Klug shall receive the
benefits owed to him pursuant to Section 2 above and those additional payments
that may be owed to him pursuant to Section 6 above.


10.    Applicable Law. This Agreement is entered into under, and shall be
governed for all purposes by, the laws of the State of Texas without reference
to the principles of conflicts of law thereof.


11.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.


12.    Amendment; Entire Agreement. This Agreement may not be changed orally but
only by an agreement in writing agreed to and signed by the party to be charged.
This Agreement constitutes the entire agreement of the Parties with regard to
the subject matter hereof; provided, however, that the Parties acknowledge and
agree that nothing in this Agreement supersedes or replaces the provisions of
Article IV or Article VI of the Employment Agreement, which such provisions
shall continue in full force and effect and are in addition to all
confidentiality, non-competition, non-solicitation and other obligations on Klug
hereunder. .


13.    Klug's Representations. By executing and delivering this Agreement, Klug
acknowledges that:


(a)     He has carefully read this Agreement and had sufficient opportunity to
consider it;


(b)    He would not otherwise have been entitled to the consideration described
in Section 2 and Section 6 of this Agreement and that the Company agreed to
provide such consideration in return for his agreement to be bound by the terms
of this Agreement and the Confirming Release;


(c)    He has had at least 21 days to consider this Agreement before the
execution and delivery hereof to the Company;


(d)    He has been and hereby is advised in writing to discuss this Agreement
with an attorney of his choice and that he has had adequate opportunity to do
so;






--------------------------------------------------------------------------------




(e)    He fully understands the final and binding effect of this Agreement; he
is signing this Agreement voluntarily and of his own free will, and he
understands and agrees to each of the terms of this Agreement;


(f)    The only matters relied upon by him and causing him to sign this
Agreement are the provisions set forth in writing within the four corners of
this Agreement; and


(g)    No Company Party has provided any tax advice to Klug regarding this
Agreement and Klug has had the opportunity to receive sufficient tax advice from
advisors of his own choosing.


14.    Non-Disparagement. Klug agrees to refrain from making any public
statements (or authorizing any statements to be reported as being attributed to
him) that are critical, disparaging or derogatory about, or which injure the
reputation of, any Company Party. Furthermore, Klug agrees that he will not
issue any public comment or statement directly or indirectly regarding or in any
way relating to the end of his employment or service relationship with the
Company unless such comment or statement has received prior written approval of
the Company.


15.    Third-Party Beneficiaries. Klug expressly acknowledges and agrees that
each Company Party shall be a third-party beneficiary of Section 4 of this
Agreement and that each of the Company's affiliates shall be entitled to enforce
Klug's obligations hereunder as if a party hereto.


16.    Severability. Any term or provision of this Agreement that renders such
term or provision or any other term or provision hereof invalid or unenforceable
in any respect shall be modified to the extent necessary to avoid rendering such
term or provision invalid or unenforceable, and such modification shall be
accomplished in the manner that most nearly preserves the benefit of the
Parties' bargain hereunder.


17.    Revocation Right. Notwithstanding the initial effectiveness of this
Agreement, Klug may revoke the delivery (and therefore the effectiveness) of
this Agreement within the seven-day period beginning on the date Klug executes
this Agreement (such seven-day period being referred to herein as the “Release
Revocation Period”).  To be effective, such revocation must be in writing signed
by Klug and must be received by Legal Counsel at 3040 Post Oak Boulevard, Suite
300, Houston, Texas 77056 or by email at legal@carriageservices.com before 11:59
p.m. Houston, Texas time on the last day of the Release Revocation Period.  If
an effective revocation is delivered in the foregoing manner and timeframe, this
entire Agreement shall be of no force or effect and shall be null and void ab
initio.  No consideration shall be provided pursuant to Sections 2 or 6 of this
Agreement if this Agreement is revoked by Klug in the foregoing manner.


18.    Resignations. In signing below, Klug is memorializing his resignation as
an officer of the Company and each of its affiliates.


19.    Headings. The Section headings have been inserted for purposes of
convenience and shall not be used for interpretive purposes.






--------------------------------------------------------------------------------




20.    Section 409A of the Internal Revenue Code. All payments and benefits
provided under this Agreement are intended to be exempt from the limitations and
requirements set forth in Section 409A of the Internal Revenue Code of 1986, as
amended, and the regulations and other interpretive guidance issued thereunder
(collectively, “Section 409A”). This Agreement shall be construed and
interpreted consistent with that intent. Notwithstanding the foregoing, in no
event shall the Company be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by Klug on account of
non-compliance with Section 409A.




[Signature page follows]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties hereto have executed this Agreement, effective
for all purposes as provided above.
CARRIAGE SERVICES, INC.




By: ____/s/ Melvin C. Payne____________________
Name: Melvin C. Payne
Title: Chief Executive Officer








GEORGE J. KLUG


                
___/s/ George J. Klug_________________________
            
Date: ____7/31/13____________






--------------------------------------------------------------------------------




EXHIBIT A
RELEASE AGREEMENT


This Release Agreement (the “Confirming Release”) is that certain Confirming
Release referenced in Section 9 of the Separation and Consulting Agreement and
General Release (the “Separation Agreement”), entered into by and between
Carriage Services, Inc. (the “Company”) and George J. Klug (“Klug”). Unless
sooner revoked by Klug pursuant to the terms of Section 5 below, Klug's
acceptance becomes irrevocable and this Confirming Release becomes effective on
the eighth (8th) day after Klug signs it (the “Confirming Release Effective
Date”). Capitalized terms used herein that are not otherwise defined have the
meanings assigned to them in the Separation Agreement. In consideration of the
promises, mutual releases, and additional consideration herein, the sufficiency
of which is hereby acknowledged, Klug agrees as follows:


1.    General Release. As part of the consideration of the Company's provision
of payments and benefits to Klug after the Separation Date in accordance with
Sections 2 and 6 of the Separation Agreement, which such payments and benefits
Klug was not entitled to but for his entry into (and non-revocation of) the
Separation Agreement and this Confirming Release, Klug hereby releases,
discharges, and forever acquits the Company Parties from liability for, and
hereby waives, any and all claims, rights, damages, or causes of action of any
kind that Klug has, or could have, whether known or unknown, against any Company
Party, including but not limited to those related to Klug's employment or other
relationship with any Company Party, the termination of such employment or other
relationship, and any other acts or omissions related to any matter on or prior
to the time Klug signs this Confirming Release, including without limitation any
alleged violation through the Confirming Release Effective Date of the
following: (i) the Age Discrimination in Employment Act of 1967, as amended
(including as amended by the Older Workers Benefit Protection Act); (ii) Title
VII of the Civil Rights Act of 1964, as amended; (iii) the Civil Rights Act of
1991; (iv) sections 1981 through 1988 of Title 42 of the United States Code, as
amended; (v) the Employee Retirement Income Security Act of 1974 (“ERISA”); (vi)
the Immigration Reform Control Act, as amended; (vii) the Americans with
Disabilities Act of 1990, as amended; (viii) the National Labor Relations Act,
as amended; (ix) the Occupational Safety and Health Act, as amended; (x) the
Family and Medical Leave Act of 1993, as amended; (xi) any federal, state, or
local anti-discrimination or anti-retaliation law; (xii) any federal, state, or
local wage and hour law; (xiii) any other federal, state, or local law,
regulation, or ordinance; (xiv) any public policy, contract, tort, or common
law; (xv) any right to costs, fees, or other expenses including attorneys' fees
incurred in, or with respect to, a Released Claim; (xvi) any and all rights,
benefits or claims Klug may have under any employment contract (including,
without limitation, the Employment Agreement), incentive compensation plan or
equity-based plan with any Company Party or to any ownership interest in any
Company Party except as expressly provided in the Separation Agreement or the
Specified Award Agreements; and (xviii) any claim for compensation or benefits
of any kind not expressly set forth in the Separation Agreement (collectively,
the “Further Released Claims”). This Confirming Release is not intended to
indicate that any such claims exist or that, if they do exist, they are
meritorious. Rather, Klug is simply agreeing that, in exchange for the
consideration recited above, any and all potential claims of any nature that
Klug may have against the Company Parties, regardless of whether they actually
exist, are expressly settled, compromised, and waived.


Notwithstanding the foregoing, in no event shall the Further Released Claims
include (a) any claim which arises after the time Klug signs this Confirming
Release, (b) any claims for the payments and benefits payable to Klug pursuant
to the terms of Section 2 or Section 6 of the Separation Agreement, or (c) any
claim to vested benefits under an employee benefit plan that is subject to
ERISA. For the




--------------------------------------------------------------------------------




avoidance of doubt, the Further Released Claims shall include any claim or cause
of action which accrued prior to the time that Klug executes this Confirming
Release.


Nothing in this Confirming Release prevents Klug from filing any non-legally
waivable claim (including a challenge to the validity of this Confirming
Release) with the EEOC (as defined in the Separation Agreement) or comparable
state or local agency or participating in any investigation or proceeding
conducted by the EEOC or comparable state or local agency; however, Klug
understands and agrees that he is waiving any and all rights to recover any
monetary or personal relief or recovery as a result of such EEOC or comparable
state or local agency proceeding or subsequent legal actions.


By signing this Confirming Release, Klug is bound by it. Anyone who succeeds to
Klug's rights and responsibilities, such as heirs or the executor of Klug's
estate, is also bound by this Confirming Release. This release also applies to
any claims brought by any person or agency on behalf of any class with respect
to which Klug may have a right or benefit. THIS RELEASE INCLUDES MATTERS
ATTRIBUTABLE TO THE SOLE OR PARTIAL NEGLIGENCE (WHETHER GROSS OR SIMPLE) OR
OTHER FAULT, INCLUDING STRICT LIABILITY, OF ANY OF THE RELEASED PARTIES.


2.    Representation About Claims. Klug represents and warrants that as of the
time that Klug signs this Confirming Release, he has not filed any claims,
complaints, charges, or lawsuits against any of the Company Parties with any
governmental agency or arbitration authority or with any state or federal court
for or with respect to any matter, claim, or incident, which occurred or arose
out of one or more occurrences that took place on or prior to the date on which
Klug signed this Confirming Release. Klug further represents and warrants that
he has made no assignment, sale, delivery, transfer, or conveyance of any rights
Klug has asserted or may have against any of the Company Parties with respect to
any Further Released Claim.


3.    Klug's Acknowledgements. By executing and delivering this Confirming
Release, Klug makes the following representations, acknowledgements, and
explicit statements of agreement:


(i)
He has carefully read this Confirming Release and had sufficient opportunity to
consider it;



(ii)
He would not otherwise have been entitled to the consideration described in
Sections 2 and 6 of the Separation Agreement and that the Company agreed to
provide such consideration in return for his agreement to be bound by the terms
of the Separation Agreement and the Confirming Release;



(iii)
He has had at least 21 days to consider this Confirming Release before executing
it;



(iv)
He has been and hereby is advised in writing to discuss this Confirming Release
with an attorney of his choice and that he has had adequate opportunity to do
so;







--------------------------------------------------------------------------------




(v)
He fully understands the final and binding effect of this Confirming Release; he
is signing this Confirming Release voluntarily and of his own free will, and he
understands and agrees to each of the terms of this Confirming Release;



(vi)
The only matters relied upon by him and causing him to sign this Confirming
Release are the provisions set forth in writing within the four corners of this
Confirming Release and the Separation Agreement;

(vii)
Klug also acknowledges that, other than the benefits set forth in Sections 2 and
6 of the Separation Agreement, he has no further rights to any bonuses, deferred
compensation, or other payments from any Company Party; and



(viii)    No Company Party has provided any tax advice to Klug regarding this
Agreement and Klug has had the opportunity to receive sufficient tax advice from
advisors of his own choosing.


4.    Satisfaction of All Leaves and Payment Amounts; Prior Rights and
Obligations. In entering into this Confirming Release, Klug expressly
acknowledges and agrees that Klug has received all leaves (paid and unpaid) to
which Klug was entitled through the date that he executes this Agreement and, as
of the date that Klug executes this Agreement, Klug has received all wages,
bonuses, and other compensation, and been paid all sums, that Klug is owed or
has been owed or could be owed by the Company and the other Company Parties
(other than those amounts specifically set forth in Sections 2 and 6 of the
Separation Agreement). Without limiting the foregoing, Klug expressly
acknowledges and agrees that all of the Company's obligations under the
Employment Agreement are deemed to be satisfied in full.


5.    Revocation Right. Klug may revoke this Confirming Release within the
seven-day period beginning on the date Klug signs this Confirming Release (such
seven-day period being referred to herein as the “Confirming Release Revocation
Period”). To be effective, such revocation must be in writing signed by Klug and
must be received by Legal Counsel at 3040 Post Oak Boulevard, Suite 300,
Houston, Texas 77056 or by email at legal@carriageservices.com before 11:59 p.m.
Houston, Texas time on the last day of the Confirming Release Revocation Period.
This Confirming Release is not effective, and no consideration shall be paid or
provided to Klug on or after the Separation Date, until the expiration of the
Confirming Release Revocation Period without Klug's revocation. If an effective
revocation is delivered in the foregoing manner and timeframe, this Confirming
Release shall be of no force or effect and shall be null and void ab initio.


I HAVE CAREFULLY READ THIS CONFIRMING RELEASE, FULLY UNDERSTAND THIS AGREEMENT,
AND SIGNS IT AS MY OWN FREE ACT.


                    
GEORGE J. KLUG


                
__________________________________________


Date: ___________________




--------------------------------------------------------------------------------




EXHIBIT B
SPECIFIED AWARD AGREEMENTS


Stock Options
Grant Date
Number of Shares of Common Stock Underlying Unexercised Options
Option Expiration Date
2/28/2011
6,514
2/28/2021
3/5/2012
15,774
3/5/2022



Restricted Stock
Grant Date
Number of Shares of Common Stock Subject to Award
2/28/2011
4,269
3/5/2012
6,060







--------------------------------------------------------------------------------




EXHIBIT C


1.    The following entities, together with all Affiliates thereof:


Service Corporation International
Alderwoods Group, Inc.
Stewart Enterprises, Inc.
Keystone North America, Inc.
Meridian Mortuary Group, Inc.
StoneMor Partners LP
Saber Management LLC
Thomas Pierce & Co.
Legacy Funeral Holdings, LLC
Northstar Memorial Group, LLC
Foundation Partners
The Signature Group


For purposes of the Agreement (and Exhibit C hereto), an “Affiliate” of an
entity is a person that directly or indirectly controls, is under the control of
or is under common control with such entity.


2.
Any new entity which may hereafter be established which acquires any combination
of five or more funeral homes and/or cemeteries.



3.
Any funeral home, cemetery or other death care enterprise which is managed by
any entity described in 1 or 2 above.





